Exhibit 10.1
 
HOT TOPIC, INC.
 
PERFORMANCE SHARE AWARD CANCELLATION AGREEMENT




This Performance Share Award Cancellation Agreement (this “Agreement”) is made
and entered into as of June 8, 2010, by and between Hot Topic, Inc., a
California corporation (the “Company”), and Elizabeth McLaughlin (“Award
Recipient”).
 
 
Recitals
 
Whereas, in March 2008 the Company granted to Award Recipient stock award
units which entitle the Award Recipient to receive up to the following maximum
number of shares (the “Shares”) of the Company’s Common Stock upon the
attainment of target fiscal 2010 operating income for the Company (the
“Performance Award”) pursuant to the Company’s 2006 Equity Incentive Plan:
 
Date of Grant
Maximum Number of Shares Subject to Performance Award
 
 
3/26/08
200,000

 
Whereas, as of the date of this Agreement, all Shares subject to the Performance
Award remain unissued and unearned, and it is expected that the minimum level
for the fiscal 2010 operating income targets for the Company as a whole will not
be attained.
 
Whereas, Award Recipient has voluntarily elected to cancel the Performance Award
in exchange for a payment from the Company of $1.00 in the aggregate (the
“Consideration”).
 
Whereas, other than the Consideration, the Award Recipient has not received, and
will not receive, any additional consideration in exchange for the cancellation
of the Performance Award.
 
Agreement
 
In consideration of the mutual promises and covenants herein, the parties
hereto, each intending to be legally bound, agree as follows:
 
1. Cancellation of Performance Award.  The Performance Award is hereby canceled
in exchange for the Company’s payment to Award Recipient of the sum of $1.00 in
the aggregate, less applicable deductions and tax withholdings, the receipt of
which payment is hereby acknowledged.  Award Recipient hereby irrevocably
relinquishes any right or interest that Award Recipient may have had, may have
or may acquire in the future with respect to the Performance Award and to the
Shares.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2. Return of Outstanding Performance Award Documents.  Immediately upon
execution of this Agreement, Award Recipient shall deliver to the Company all
copies of the performance share award grant notice and performance share award
agreement previously delivered to Award Recipient by the Company in connection
with the grant of the Performance Award.
 
3. Further Assurances.  Award Recipient agrees to execute and/or cause to be
delivered to the Company such instruments and other documents, and shall take
such other actions, as the Company may reasonably request for the purpose of
carrying out or evidencing the cancellation of the Performance Award.
 
4. Legal Advice.  Award Recipient acknowledges and represents that Award
Recipient has had the opportunity to consult with a legal advisor in connection
with this Agreement and that Award Recipient is not relying upon the Company for
any legal advice.
 
5. Governing Law.  This Agreement shall be governed in all respects by the laws
of the State of California, without regard to that State’s conflicts of laws
principles.
 
6. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
 
In Witness Whereof, this Performance Share Award Cancellation Agreement has been
executed by the parties hereto as of the date first above written.
 
 
 

 
Hot Topic, Inc.
                     
 
 
/s/  Jim McGinty      
Jim McGinty
     
Chief Financial Officer
                              Award Recipient:  

 
 
 

   
/s/ Elizabeth McLaughlin
     
/s/ Elizabeth McLaughlin
         

 